 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo grant the requested units would seriously fragmentize the com-munity of interest among all the employees. Furthermore there is noevidence that the Employer has a truckdriver as such. Instead itappears that many employees drive a truck for short periods of time,none for more than 50 percent of the time. Additionally, the two jobclassificationswith the strongest community of interest would beplaced in different units; namely the cement finisher and the cementfinisher's helper.Neither the laborers nor the operating engineers constitutes a craftor departmental unit.'Accordingly, the only appropriate unit wouldbe an overall unit including all the employees employed by the Em-ployer, excluding supervisors.The Employer contends that the petition should be dismissed be-cause none of the Unions involved herein has geographical jurisdictionbroad enough to embrace the Employer's normal area of operations.The Board has consistently refused to predicate unit findings uponthe scope of a local's territorial jurisdiction.The Petitioner and In-tervenors may withdraw from the election upon timely notice to theRegional Director 4Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act : All employees em-ployed by Broomall Construction Company in the Pennsylvaniacounties of Northampton, Bucks, Montgomery, Chester, Delaware,Lancaster, Dauphin, Lebanon, Schuylkill, Carbon, Luzerne,Monroe,Lehigh, Berks, and York; and the county of Burlington in NewJersey; but excluding watchmen, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and FANNING took no part in the considerationof the above Decision and Direction of Election.8 Truss-hfart Corporation,et al.,121 NLRB1430;Greene Construction Company, et al.,133 NLRB 152.'Paxton WholesaleGrocery Company,123 NLRB 316.Montgomery Ward&Co., IncorporatedandRetail Store Em-ployees Union Local No. 1099, Retail Store Clerks InternationalAssociation,AFL-CIO.Case No. 9-RD1-267.May 25, 1962SUPPLEMENTAL DECISION AND ORDEROn November 22, 1961, the Board issued a Decision and Directionof Election 1 in the above-entitled case, finding appropriate a unit of1Not PublishedInNLRB volumes.137 NLRB No. 26. MONTGOMERY WARD & CO., INCORPORATED347employees at the Employer's Covington, Kentucky, catalog store,and directing an election therein. In its decision, the Board foundthat the Employer's 5-year contract with the Union, executedAugust 1, 1958, and effective from June 1, 1958, to June 1, 1963, wasinoperable as a bar to the Employer's petition which was filed duringthe third year of that contract.Thereafter, the Union filed a petitionfor reconsideration of the Board's decision, asserting that the decisionwould unfairly permit an employer to escape its contract obligations.The Union's International filed a statement in support of the Union'sposition.The Employer filed a statement in support of the Board'sdecisionurging, asthe Board had found, that the Board's contract-barrules do not preclude the filing of any petition after the expiration ofthe 2-year contract-bar period.As additional grounds for holding thecontract no bar, the Employer reiterated the following contentions itmade when the case was first presented to the Board but which werenot passed upon by the Board in the earlier decisions: (a) that thecontract in question was executed by Local 1594 of the Retail Clerks,and that the Union is not the legal successor to Local 1594; and (b)that a substantial change in the Employer's operations and in thecharacter of the unit had occurred since the execution of the contract.The Board having considered the petition for reconsideration andthe entire record in this case, including all briefs, finds merit in theUnion's contention and hereby grants the petition for reconsideration.'We are now persuaded, for the reasons set forth below, that where,as here, the incumbent union is the certified bargaining-representative,'a current contract should constitute a bar to a petition by either of thecontracting partiesduring the entire term of that contract.Accord-ingly, we hold that absent a conflicting timely claim by a rivalunion, apetition by either of such parties to a contract is timely only when filedat the proper time with respect to the contract's expiration date.Tothat extent, the Board's rule that a contract of unreasonable durationwill not bar a petition timely filed at or near the end of the first 2 yearsof its duration 4 will not apply to the employer and the certified union.'The primary objective of the Board's contract-bar doctrine is theachievement of a reasonable balance between the frequently conflictingaimsof industrial stability on the one hand and freedom of choice by'The Union's request for oral argument is hereby denied as the record,including thebriefs ofthe parties, adequatelypresent the issues and the positionsof the parties.3 As hereinafter found, Local1099 is the legal successorof Local 1594,the certifiedunion.As such,it is entitledto the benefitsof the certification.*Union Carbide and Carbon CorporationvN.L.R.B ,244 F. 2d 672, 673 (C.A. 6) ;Pacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990, 992.5 TheBoard has long held that an uncertified union mayfilea petitionduring theexistence of its contract which would otherwise bar anelection where it seeks thebenefitsof certificationGeneral Box Company,82NLRB 678.However,the Boardwill notprocess a similar petition by a certified unionBotanyMills, Inc,101 NLRB 293.Wehave also held that a petitionby an employerwho hasa contractwith an uncertifiedunion is subjectto the contract-bar rulesPazan MotorFreight, Inc,116 NLRB1568, 1570. 348DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees in the selection of their bargaining representatives on theother hand.By that doctrine, the Board seeks to afford the contract-ing parties and the employees a reasonable period of stability in theirrelationship without interruption and at the same time to afford theemployees the opportunity, at reasonable times, to change or eliminatetheir bargaining representative if they wish to do so.The need toweigh those conflicting aims arises, for example, where the employerand the designated union exercise their discretion in agreeing to theterm of the contract and, during that term, the employees seek tochange their representative.In such circumstances, the Board'scontract-bar rules provide a 2-year period during which a valid con-tract of longer duration constitutes a bar to rival representation claimsor to employee action to decertify the incumbent.Consideration ofthe basis of this 2-year rule and its intent reveals clearly that the solereason forthe possible disruption of a contractual relationship is togive effect to the employees' right to freedom of choice.There is noother valid rationale for the Board's conducting an election in dis-regard of the agreement of thepartiesas to the term thereof or forthe Board to permit thepartiesto disregard their own agreementexcept by mutual consent, as where the contract is not assertedas a bar.This validreasondoes not exist in the circumstances present here.The parties to the contract are not rival claimants and a petition byeither of them does not indicate possible employee dissatisfaction withthe existing condition.Rather, such possible dissatisfaction or desirefor a change is presentedas a reasonfor conducting an election onlywhen a timely petition for certification or for decertification is filed bya rival unionor by the employeesor someoneacting on their behalf andsuch petitionis supportedby at least a 30-percent showing of interest.As we makeno change in ourrule that such petitions may be filedduringthe term of a contractof unreasonableduration as long as thefiling occursat the prescribed times, the rights of the employees areand continueto be fully protectedand remainunaffected by our deci-sion herein.It is thusclearthat, contrary to the view of our dissenting col-leagues,our determinationwith respect to an employer's right to filea petition underthe circumstances of this casedoesnot constitute anencroachmenton "the properexerciseof the employees' freedom ofchoice."This being so, we cannot interpret our contract-bar rules insucha way as to permit employers or certifiedunions 6 totake ad-vantage of whatever benefits may accrue from the contract with theknowledge that they have an option to avoid their contractual obliga-9To the extent the holding ofBotany Mills. Inc,supra,might be subject to a differentinterpretation as to the time at which a petition by a certified union may be filed withrespect to its contract,it is hereby modified to accord with our decision herein. MONTGOMERY WARD &CO., INCORPORATED349tions and commitments through the device of a petition to the Boardfor an election?We find no merit in our colleagues' position that this decision is inconflict with that portion of Section 9(c) (2) Which provides that "Indetermining Whether or not a question of representation affectingcommerce exists, the same regulations and rules of decision shall applyirrespective of the identity of the persons filing the petition or thekind of relief sought ...." It is manifest from the legislative his-tory that this provision was enacted for the sole purpose of requiringthat the Board give equal treatment to affiliated and independentlabor organizations."There is no support whatsoever for the inter-pretation of that language as requiring that the Board treat all peti-tioners identically regardless of the facts of each situation.On thecontrary, the contract-bar doctrine itself requires, and the Boardfrequently has, made distinctions among filing parties based on thecircumstances of the particular case.'The courts have long recog-nized that the contract-bar doctrine is a creation of the Board 10 andthat it may, in the Board's discretion, be applied or Waived as the facts7We have not in the past permitted a party to avoid its valid commitments or cpn-tractual obligations in other respects through the use of the Board s processes and viesee no warrant for concluding that a different rule should be applied to petitions by thecontracting partiesSee,e g., Spielberg Manufacturing Company,112 NLRB 1050 (arbi-tration awards) ,Speidel Corporation,120 NLRB 733 (waiver of bUrgaining rights con-cerning a given subject) :The Cessna Aircraft Company,123 NLRB 855, andBriggsIndiana Corporation,63 NLRB 1270 (agreement by union not to seek to represent certaincategories of employees during the contract term) ;SinclairRefining Company, 132NLRB 1660 (contract terns considered in determining employer's obligation to supplyinformation).9 Conference Report No. 510 on H.R. 3020 at p. 48, Legislative History of the LaborManagement Relations Act, 1947, vol I, p. 552; Senate Report No 105 on S 1126 atp 25, Legislative History of the Labor Management Relations Act, 1947, vol I p 4316 For example, theGeneral Boxcase,supra,which the dissenting opinion cites withapproval and which our dissenting colleagues have themselves applied in innumerablecases, itself makes a distinction in the application of the contract-bar rules in permittingan uncertified union to petition at a time when the existing contract would bar a rivalclaim, although neither an employer(Pazan Motor Freight, Inc., supra)nor a certifiedunion(Botany Mills, Inc., supra)could do so.Other instances of different treatmentaccorded on the basis of the existing conditions are too numerous for an exhaustive list-ingSome examples are: (1) The holding that aff employer who has recognized an un-certified union may, near the end of an existing contract, file aGeneral Boxtype petitionalthough the employer continues to recognize and bargain with the incumbent union,whereas in the usual situation the petition would be dismissed on the ground that noquestion of representation exists under such circumstances.J.P. O'Neil, atal.,d/b/aJ.P. O'Neil Lumber Company,94 NLRB 1299, 1301;Schye & Sullivan, atal, 115 NLRB1427;American Lawn MowerCo., 108 NLRB 1589CompareUnited States Gypsum Com-pany,117 NLRB 1677, withUnited States Gypsum Company,116 NLRB 1771 (2) Theholding that the Board will process a petition filed after a new contract is signed where aunion had previously requested recognition but refrained from filing a timely petition inreliance on the employer's statements or other conduct, although the same contract wouldbe a bar if the claimant had merely requested recognition prior to its execution but haddelayed filing the petition with the Board.Greenpoint Sleep Ps oducts,128 NLRB 548;Deluxe Metal Furniture Company,121 NLRB 995, 998-999.10 See, e.g.,Kearney & Trecker Corp. v. N.L R B ,210 F. 2d 852 (C.A. 7), cert denied348 U.S. 824. 350'DECISIONS OF, NATIONAL LABOR RELATIONS BOARDof a given case demand in the interest of stability and fairness in col-lective bargaining."In view of the above, we hereby reverse the decision of November 22,1961, that the petition herein was timely filed because filed during thethird year of a 5-year contract.In view of our reversal of the finding in the earlier decision, it nowbecomes necessary to consider the Employer's aforementioned addi-tional claims that the contract is no bar because (a) the Union is notthe legal successor to Local 1594, which executed the contract, and (b)that there has been a substantial supervening change in the Employer'soperations and the bargaining unit since the execution of the contract.As to (a), Local 1594 of the Retail Clerks, which executed the con-tract, was certified by the Board on May 31, 1955, following an electionin Case No. 9-RC-2486, conducted pursuant to a stipulation for certi-fication upon consent election. It later merged with Locals 981, 1099,and 1109 of the Retail Clerks, all in the Greater Cincinnati area, the,surviving local being known as Local 1099.Prior to the merger, theaffairs of the individual locals were being managed by a single groupof the International's representatives, and the same group continuedthis function following the merger.The Employer continued tocheck off dues to Local 1099 forsome9 to 10 months following themerger. In these circumstances, and in view of the lack of evidentsignificant change in the union membership, officers, or administratorsof the local, or in its day-to-day relationships with the Employer, andthe apparent understanding of both the Employer and the Union thatthe consolidated group intended to function as a continuation of theconstituent unions, we find, contrary to the Employer, that Local 1109is the successor to Local 1594, within the meaning of the Act.12As to (b), the record shows that the contract in question was exe-cuted on August 1, 1958 and covered the Employer's Covington, Ken-tucky, retail store employees.On Saturday, December 17, 1960, theEmployer terminated this retail store operation, and on the followingMonday, reopened at the same location as a catalog store, retaining 14of its former complement of 52 employees, which it later reduced to itscurrent complement of 8 employees.Hours, benefits, and other condi-tions of employment have remained substantially unchanged.Thechangeover from the retail store, which had a catalog department, tothe catalog store operation required no more than 2 months of em-ployee instruction.While there are differences between the two types11For example,inKearney&Trecker Corpv N L.R B ,supra,the court set aside 101NLRB 1577 on other grounds but enforced that decision insofar as it is relevant to theinstant case , inNational Biscuit Division (National Biscuit Co ) v Boyd Leedom,265F 2d 101(CAD C ),certdenied 359 U S. 1011,the Board's schism rule was held to bewithin the allowable limits of the Board'sdiscretion and not prohibited by Section9(c) (2)Accord,N L R B. v. Grace Company,184 F. 2d 126(C A8) ; N L.R.B. v. Libbey-Owens-FordGlassCompany, et at.,241 F. 2d831 (CA. 4).12UnionCarbide&CarbonCorp v. N.L.R.B , supra MONTGOMERY WARD & CO., INCORPORATED351of operation, these differences appear primarily to concern the Em-ployer's administration, rather than its labor relations.Labor rela-tions have remained centralized under a single manager in Chicago,Illinois, who plays a primary role in bargaining and contract negotia-tion in behalf of the stores.13 In these circumstances, we find that therehas not been a sufficiently substantial change in either the Employer'soperations or the character of the bargaining unit to remove the con-tract as a bar.Accordingly, we find that the contract is a bar to the instant petition,and we shall therefore order that the petition be dismissed, and shallamend the certification to conform herewith.i4[The Board set aside the Board's Decision and Direction of Electionof November 22, 1961, dismissed the petition, and amended the certi-fication in Case No. 9-RC-2486 by substituting therein, as the repre-sentative of the employees, Retail Store Employees Union Local No.1099, Retail Clerks International Association, AFL-CIO, for RetailClerks International Association, Local 1594, A.F.L.]MEMBERS RoDGERS and LEEDOM, dissenting :We disagree with our colleagues' decision, which reverses, on recon-sideration, a Board finding that the contract was no bar to the Em-ployer's petition.The Board's contract-bar doctrine unqualifiedly declares that a pe-riod of 2 years, but no longer, is a reasonable time during which em-ployeesmust, in the interest of bargaining stability, forgo theirfreedom of choice in the selection or rejection of bargaining repre-sentatives.Following the expiration of the 2-year period, the em-ployees are entitled to complete freedom of choice in the selection ofrepresentatives.The several types of representation petitions con-stitute different avenues for bringing this about; no one of these ave-nues can be closed to employees, as does the majority decision, withoutencroaching to that extent on the proper exercise of the employees'freedom of choice.The decision of the majority here is basically inconsistent with boththe intent of Board's contract-bar doctrine," and with the mandatory13Catalog store employees in the Employer's chain share equally in incentive pay,whereas retail store employees receive individual incentive payBoth groups receivebasic pay.The administrative differences between the catalog and retail operations in-clude separate chains of supervisory authority,separate company divisions and ware-housing, the existence of sales forces in retail stores,and the fact that catalog storessell by sample onlyThe differences in employee functions are largely concerned with theuse of different types of forms and accounting procedures.14Lloyd A. Fry Roofing Company, et at.,118 NLRB 587. The fact that the Union hasnot requested such amendment is immaterial as the Board has the authority to police itscertification by clarification,amendment,or even revocation,on its own motionTheBell Telephone Company of Pennsylvania,118 NLRB 371,373The Order herein is notto be construed as a new certification or an extension of the previously issued certification15Contrary to our colleagues'assertion,there is nothing in the Board's contract-bardoctrine which limits the applicability of the 2-year rule to "rival" petitionsRather, the 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDlanguage of Section 9 (c) (2) of the Act, which reads in part asfollows :In determining whether or not a question of representation af-fecting commerce exists, the same regulations and rules of decisionshall apply irrespective of the identity of the persons filing thepetition or the kind of relief sought... .Clearly, the contract here would not constitute a bar to a petition filedby a rival union. Indeed, the contract here would not constitute a barif this union were uncertified and if it, itself, had filed a representationpetition.16Thus, in holding that it does bar the Employer's petitionand that for this reason no question concerning representation exists,our colleagues, contrary to the express provisions of the Act, havefixed different "rules" for determining the existence of such a ques-tion, and have made their decision dependent on "the identity of thepersons filing the petition."For these reasons, we would affirm the Board's earlier decision.Board has stated unequivocally and without limitation that "any contract having afixed term in excess of 2 years shall be treated,for the purposes of contract bar, as acontract for a fixed term of 2 years...'Pacific Coastassociationof Pulp and PaperManufacturers,121 NLRB 990, 99216General Box Company,82 NLRB 678;Natona Mclls,hie, 97NLRB 11 ;Pazan MotorFreight, Inc,116 NLRB 1568Western States Regional Council No. 3 International Wood-workers of America,AFL-CIO and International Woodworkersof America,Local 3-101,AFL-CIO 1andPriest Logging, Inc.'Case No. 19-CC-168.May 25, 1962DECISION AND ORDEROn January 25, 1962, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report, attached hereto, in the above-entitled pro-ceeding, finding that the Respondents had not engaged in any unfairlabor practices and recommending that the complaint be dismissed.Thereafter, Respondent Regional Council and the General Counselfiled exceptions and supporting briefs.'The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in1Hereinafterreferredto as theRegionalCouncil and the Local, respectively.aHereinafter referred to asPriest.3The exceptions of Respondent Regional Council wentsolely to thefailure of the TrialExaminer to find that it was not properly named as a Respondent'Pursuant to the provisions of Section3(b) of the Act, the Boardhas delegated itspowers in connectionwith this caseto a three-member panel[Members Leedom,Fanning,and Brown].137 NLRB No. 31.